

116 HR 6130 IH: Improving Awareness of Health Coverage Options Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6130IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Harder of California (for himself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Labor to update the model COBRA continuation coverage general notice and the model COBRA continuation coverage election notice, and for other purposes.1.Short titleThis Act may be cited as the Improving Awareness of Health Coverage Options Act. 2.Requirement for Secretary of Labor to update model COBRA continuation coverage general notice and model COBRA continuation coverage election notice(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Labor, in consultation with the Secretary of Health and Human Services, shall update, and make publicly available in a prominent location on the website of the Department of Labor, the model Consolidated Omnibus Budget Reconciliation Act of 1985 (referred to in this section as COBRA) continuation coverage general notice and the model COBRA continuation coverage election notice developed by the Secretary of Labor for purposes of facilitating compliance of group health plans with the notification requirements under section 606 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1166). In updating each such notice, the Secretary of Labor shall include information regarding any Exchange established under title I of the Patient Protection and Affordable Care Act through which a qualified beneficiary may be eligible to enroll in a qualified health plan, including—(1)the publicly accessible internet website address for such Exchange;(2)the publicly accessible internet website address for the Find Local Help directory maintained by the Department of Health and Human Services on the healthcare.gov internet website (or a successor website);(3)a clear explanation that—(A)an individual who is eligible for continuation coverage may also be eligible to enroll, with financial assistance, in a qualified health plan offered through such Exchange, but, in the case that such individual elects to enroll in such continuation coverage and subsequently elects to terminate such continuation coverage before the period of such continuation coverage expires, such individual will not be eligible to enroll in a qualified health plan offered through such Exchange during a special enrollment period; and(B)an individual who elects to enroll in continuation coverage will remain eligible to enroll in a qualified health plan offered through such Exchange during an open enrollment period and may be eligible for financial assistance with respect to enrolling in such a qualified health plan;(4)information on consumer protections with respect to enrolling in a qualified health plan offered through such Exchange, including the requirement for such a qualified health plan to provide coverage for essential health benefits (as defined in section 1302(b) of such Act (42 U.S.C. 18022(b))) and the requirements applicable to such a qualified health plan under part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.); and(5)information on the availability of financial assistance with respect to enrolling in a qualified health plan, including the maximum income limit for eligibility for a premium tax credit under section 36B of the Internal Revenue Code of 1986.(b)Name of noticesIn addition to updating the model COBRA continuation coverage general notice and the model COBRA continuation coverage election notice under subsection (a), the Secretary of Labor shall rename each such notice as the model COBRA continuation coverage and Affordable Care Act coverage general notice and the model COBRA continuation coverage and Affordable Care Act coverage election notice, respectively.(c)Consumer testingPrior to making publicly available the model COBRA continuation coverage general notice and the model COBRA continuation coverage election notice updated under subsection (a), the Secretary of Labor shall provide an opportunity for consumer testing of each such notice, as so updated, to ensure that each such notice is clear and understandable to the average participant or beneficiary of a group health plan.(d)DefinitionsIn this section:(1)Continuation coverageThe term continuation coverage, with respect to a group health plan, has the meaning given such term in section 602 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162).(2)Group health planThe term group health plan has the meaning given such term in section 607 of such Act (29 U.S.C. 1167).(3)Qualified beneficiaryThe term qualified beneficiary has the meaning given such term in such section 607.(4)Qualified health planThe term qualified health plan has the meaning given such term in section 1301 of the Patient Protection and Affordable Care Act (42 U.S.C. 18021). 